



COURT OF APPEAL FOR ONTARIO

CITATION: Ivandic v. Bank of Nova Scotia, 2013
    ONCA 214

DATE: 20130404

DOCKET: C56073

Winkler C.J.O., Weiler and Laskin JJ.A.

BETWEEN

Luis Ivandic

Plaintiff (Appellant)

and

The Bank of Nova Scotia

Defendant (Respondent)

J. Gardner Hodder and Paul Dollak, for the appellant

Martin Sclisizzi and A. Nicole Westlake, for the
    respondent

Heard: April 2, 2013

On appeal from the judgment of Justice Michael G. Quigley
    of the Superior Court of Justice, dated September 10, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The parties agree that this case was an appropriate one for summary
    judgment.  There is also no issue that the deferred compensation Mr. Ivandic
    received after his retirement was income earned during his period of
    employment.  The issue on appeal is whether the Bank was entitled to continue
    to deduct a hypothetical tax (hypo-tax) on this income in accordance with its
    Global Mobility Program after his retirement.

[2]

We agree with the motion judge that the hypo-tax applied to income
    earned during employment and received in retirement.  Accordingly the appeal is
    dismissed.  Costs are agreed in the amount of $12,500, all inclusive and are
    payable to Bank of Nova Scotia.


